Citation Nr: 1806447	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back condition.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, and November 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for depression, low back condition, hair loss, insomnia, hypertension, and erectile dysfunction.

In November 2011, the Veteran submitted his notice of disagreement, was issued a statement of the case in February 2014, and in March 2014 perfected his appeal to the Board.

In August 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge wherein the Veteran indicated that he wished to withdraw all the issues of entitlement to service connection for low back condition, hair loss, insomnia, and erectile dysfunction.  His claims for entitlement to service connection for a psychiatric disorder and hypertension are now properly before the Board.  A copy of the hearing transcript is of record.



FINDINGS OF FACT

1.  During the course of his August 2016 videoconference hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated he wished to withdraw the issues of entitlement to service connection for low back condition, hair loss, insomnia, and erectile dysfunction.  

2.  The Veteran's hypertension did not manifest in service or the one year presumptive period, is not related to service to include environmental exposure, and the symptoms have been attributed to a known clinical diagnosis.
 
3.  The evidence is at least evenly balanced as to whether the Veteran's PTSD is related to an in-service combat stressor.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for low back condition, hair loss, insomnia, and erectile dysfunction have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for hypertension have not all been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

I.  Withdrawal of claims

As alluded to above, at the August 2016 Board hearing, the Veteran withdrew his claim for entitlement to service connection for low back condition, hair loss, insomnia, and erectile dysfunction.  A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202 , 20.204 (2017).  Since the Board had not yet issued a decision concerning those claims, the criteria are met for withdrawal of the appeal of those claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105 (d) (2017).

I.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 
 
Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on that date.  79 Fed. Reg. 45,093, 45,094-096  (Aug. 4, 2014).  The Veteran's psychiatric claim was pending before the Board prior to that date.

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Service connection may be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317 (a), (b).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).

A "medically unexplained chronic multi-symptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

38 U.S.C. § 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317 (a)(1)(ii).

A. Hypertension

The Veteran has asserted that he suffers from hypertension due to environmental hazards he was subjected to while stationed in Southwest Asia.

The Veteran's service treatment records are silent of any complaints or treatments for hypertension or high blood pressure.  His January 1988 medical examination report and report of medical history note no health issues upon entry into service, and his May 1991 medical examination report and medical history report note that he was in good health and not on any medication upon discharge.

April 2008 urgent care records show the Veteran was seen for high blood pressure, headaches, shortness of breath and chest pains.  Medical treatment records from September 2008 indicate that the Veteran has been diagnosed and treated for high blood pressure and hypertension.

A September 2010 VA examination report noted that the Veteran's hypertension had its onset in 2005 and was controlled with medication.  The examiner opined that the Veteran's hypertension was a disease with a clear and specific etiology and diagnosis and was less likely as not (less than a 50/50 probability) related to a specific exposure event experienced by the Veteran during service in SW Asia. The examiner stated the Veteran did not have medical evidence of hypertension while in service and was not diagnosed with hypertension until 2005.

During his August 2016 videoconference hearing, the Veteran testified that he began taking blood pressure medication about 10 years after he left Operation Desert Storm, but stated that he had symptoms of high blood pressure before that including headaches, but was not diagnosed until around 2001.

The Veteran submitted an August 2016 statement from his private physician who opined that there is a possibility that the Veteran's high blood pressure and hypertension were influenced by his active service in SW Asia during Desert Storm.

The Board finds that service connection for the Veteran's hypertension is not warranted.  Service treatment records show that the Veteran did not have any issues with high blood pressure or hypertension while in service, and there is no evidence that the Veteran's hypertension manifested to a compensable degree within a year after service.  Thus, service connection on a presumptive basis is not warranted.  The September 2010 VA noted that the Veteran did not suffer any symptoms of hypertension while in service, and in fact was not diagnosed for hypertension until a decade after service.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Additionally, the examiner attributed the Veteran's symptoms to the known clinical diagnosis of hypertension; thus, service connection under 38 U.S.C. § 1117 and 38 C.F.R. §3.317 is not warranted.
 
While the Veteran has provided an opinion from a private physician who opined that there is a possibility that the Veteran's hypertension was influenced by his active service, this opinion was less probative than that of the September 2010 VA examiner for two reasons.  First, the private physician did not explain the reasons for his conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Second, the use of the term "possibility," combined with the lack of rationale, rendered the opinion speculative.  Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (use of the phrase "could not rule out" was too speculative to establish medical linkage).

Consequently, the weight of the evidence is against a relationship between the Veteran's hypertension and his military service.

As to the Veteran's contentions that his hypertension was caused by exposure to environmental hazards while in Southwest Asia, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's statements as to the etiology of his hypertension relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  His statements in this regard are therefore not competent.
 
For the above stated reasons, the preponderance of the evidence weighs against a nexus between hypertension and service and against service connection on any other basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for hypertension must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




B.  Psychiatric disorder

The Veteran stated during his August 2016 hearing that after returning from Desert Storm he began to have problems and was distancing himself from friends and family.  He was diagnosed with depression and provided medication.  His wife testified that he would sometimes sit around and not say anything, and the problem worsened over the years.  The Veteran stated that he noticed the problems a couple of years after Desert Storm.  The Veteran described SCUD missile alarms which he described as terrifying, and was also exposed to tanks with blood and body parts in them after having been involved in combat which the Veteran found very upsetting.  While the Veteran's physician stated that he has had a history of depression for the past four years, the Veteran clarified that he has suffered with depression for longer than that.

The Veteran's service treatment records are silent for any treatment or complaints of any psychiatric issues, including depression upon entry into service or discharge.

Medical treatment records note that the Veteran filed for depression as he had been unhappy and continued to be bothered by his experiences in Southwest Asia.  He also believes he has a good cause for PTSD since he has learned more about it since filing for depression.  The Veteran described having difficulty sleeping without a sleep aid; often dreaming about combat; and sweating when he awakens with his heart racing.  He stated he often feels tired and worn out in the morning and does not want people around him.  The Veteran denied homicidal and suicidal ideation, but stated that he has considered suicide in the past.

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's psychiatric disability claim has been characterized to include the additional diagnosis of PTSD.

An April 2014 personality assessment noted that the Veteran experienced significant emotional distress; was depressed and experienced guilt; was easily frightened, and generally apprehensive; and has little hope of success if he manages to start something.  His combat experience is listed as a traumatic event, and the psychotherapist noted that the diagnostic criteria for PTSD are met.

In July 2014, the Veteran was provided a VA examination for PTSD.  The examiner noted that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria.  The examiner stated that while the Veteran's reports suggest he was exposed to traumatic stressors during service which were related to his fear of hostile military or terrorist activity, it is not clear that the Veteran experienced he experienced social or occupational deficits of the severity necessary to support a formal diagnosis since that time.  The examiner noted that the psychological testing results did not support the Veteran's reports of symptoms and opined that he could not assert that the Veteran as likely as not suffers from PTSD or any other psychiatric disorder that was caused by or a result of military service.

In an October 2016 DBQ,  mental health professional with a PhD indicated that the Veteran had a diagnosis for PTSD which conformed to DSM-IV criteria and recognized the Veteran's stressor as related to his fear of hostile military or terrorist activity.  The examiner noted that the Veteran's PTSD symptoms cause significant difficulty interacting with peers and coworkers, and that his symptoms are likely to continue to worsen without continued clinical intervention.  The examiner additionally stated that the Veteran's PTSD was a result of his military service in Desert Storm.

The above evidence reflects that the Veteran does not meet the criteria for service connection for PTSD based on fear of hostile military or terrorist activity because he was not diagnosed with PTSD by a VA psychiatrist of psychologist.  Moreover, the Veteran did not receive a medal indicative of combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).  However, engagement in combat is not determined simply by reference to existence or nonexistence of certain awards or MOSs. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, a combat determination should be made on a case by case basis where there is no medal specifically indicating combat service.  VAOPGCPREC 12-99 (October 18, 1999).  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  In addressing the question of whether the Veteran engaged in combat, the benefit of the doubt doctrine is for application.  38 U.S.C. § 5107(b) 38 C.F.R. §3.102 (benefit of the doubt doctrine applies to "any other point"); Sizemore v. Principi, 18 Vet. App. 264, 276 (2004) (Board's determination of combat status and corroboration of stressors must be made consistent with the benefit of the doubt doctrine).  The above evidence is approximately evenly balanced as to whether the Veteran engaged in combat with the enemy.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he engaged in combat with the enemy.

If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(2).  The April 2014 personality assessment and October 2016 DBQs contain diagnoses of PTSD based on the Veteran's in-service combat stressors, while the July 2014 VA examiner declined to diagnose PTSD.  The evidence is at least evenly balanced as to whether the Veteran has PTSD related to combat stressors.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C. §5107(b); 38 C.F.R. §3.102.

As indicated above, the Veteran has been diagnosed with depression in addition to PTSD.  Notably, the VA examiners did not differentiate between symptomatology associated with the Veteran's PTSD and his other psychiatric disorder.  As the Veteran will therefore be compensated for all of his psychiatric symptoms, the Board will not separately adjudicate a claim for service connection for any other psychiatric disorder.  Mittleider v. West, 11 Vet App. 181 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).



ORDER

The claims of entitlement to service connection for low back condition, hair loss, insomnia, and erectile dysfunction are dismissed.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PTSD is granted.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


